Wood, J., (concurring-.) The attachment was incident to and dependent upon the right to sue and have judgment for the debt. Hardware Co. v. Deere, Mansur & Co., Ark. 140; Sand. & H. Dig. sec. 325. As to the debts not due, no such right existed. For the complaint does not show any of the grounds of attachment for debt not due prescribed by sec. 377, Sand. & H. Dig. Under sec. 378, id., this is expressly required. Judgment by default could not be had upon a complaint binding appellants. These are not matters of mere irregularity or informality, — matters, pertaining to the grounds of attachment, which the attachment debtor alone can question. They go to the basis of .the action itself, showing the invalidity of the attachment, and destroying the foundation of the lien. Hardware Co. v. Deere, Mansur & Co., sufra. As'the complaint shows that the debts are not due, and neither the complaint nor the proof shows any of the conditions upon which a judgment for a debt not due can be predicated, it follows that the judgment in this case sustaining the attachment and fixing a lien in favor of appellees as against appellants (who have a judgment and alien by attachment for debts past due), is without authority of law and void.